DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 1, 13 and 17 have been amended. Claim 1, 4-11 and 13-19 are pending. Claims 9-11 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. Any objection or rejection not expressly repeated has been withdrawn. 
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection, necessitated by amendment, does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C.365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. EP 11194672, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The claims are drawn to a product comprising hyaluronic acid and body fat. However, application ‘672 does not describe a product comprising body fat. Therefore, the instant claims are accorded a priority date of December 20, 2012, the filing date of PCT/EP2012/076379.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-8 and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claims have been amended to require a product having “a half-life within human connective tissue of 2-8 weeks.” The passage cited to support this amendment states “[The product] turns out to be well visible in ultrasound imaging with a distinct signal. The half-life of the inventive concentration of hyaluronic acid is 2-8 weeks for each treatment. After 
Applicant is entitled to be their own lexicographer, setting forth a definition of a term that is different from its ordinary and customary meaning, but that definition must be clearly set forth in the specification at the time of filing. The examiner finds no special definition of “half-life” in the instant specification.  
Given the discrepancy between the plain meaning of “half-life” and it use in the specification, the claims are rendered vague and indefinite, so that one of ordinary skill would not be apprised of their scope.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Many of the factors regarding undue experimentation have been summarized in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Circ. 1988) as follows:	
(1) The quantity of experimentation necessary (time and expense);
(2) The amount of direction or guidance presented;
(3) The presence or absence of working examples of the invention;
(4) The nature of the invention;
(5) The state of the prior art;
(6) The relative skill of those in the art;
(7) The predictability or unpredictability of the art; and
(8) The breadth of the claims.

The independent claims, 1, 13 and 17, are drawn to a product having “a half-life within human connective tissue of 2-8 weeks.” As noted above, there is some indefiniteness regarding how Applicant is using the term “half-life.” For the purposes of this rejection, the examiner is relying on the plain meaning of this term. 
The product is an aqueous composition comprising three components other than water: (1) hyaluronic acid (HA); (2) body fat; and (3) blood or a fraction thereof. The HA is required to have a particular concentration, but may have any molecular weight. Claims 13 and 17 require crosslinking, but claim 1 does not. Body fat, or adipose tissue, is mostly adipocytes. There is no concentration requirement for the body fat. Blood comprises a large variety of components, including erythrocytes, a variety of leucocytes, various clotting factors, proteins, glucose, hormones, etc. in addition to whole blood, per se. As with the body fat, there is no concentration 
As Applicant admits, the half-life of uncrosslinked HA, per se, is very short. Rohrich et al (Plast. Recontr. Surg., 2007) teaches that the half-life of uncrosslinked HA is 1 or 2 days, much less than 2-8 weeks. See page 42S at 5th paragraph. On the other hand, a small amount of crosslinking (<1%) can transform HA to a product with a much longer residence time. See Beasley et al (Clin. Interven. Aging, 2007) at “Restylane” and Table 1 at page 89. With respect to body fat, Kaufman et al (Plast. Recontr. Surg., 2007) teaches an autologous fat graft loses 45% of its weight and mass per year. See page 2288 at 2nd full paragraph. This indicates that body fat has a half-life of much greater than 2-8 weeks. It is not clear what the half-life of whole blood or any particular component would be in this environment. There is no discussion of how the recited components interact with one another, giving guidance as to how these components might be combined in such a way so that the resulting product has a half-life of 2-8 weeks. The only exemplified product is one comprising uncrosslinked HA and no adipose tissue or blood component.  
As Applicant notes with respect to the previous art rejections, the recited components are generally used in a manner such that the goal is viability and longevity. The modifications leading to longer residence time is well-known. In view of the foregoing, Applicant has not provided adequate guidance so that one of ordinary skill in the art would be able to prepare the claimed product with the recited short half-life without undue experimentation. 

THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  












Examiner’s hours and contact numbers    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is (571) 272-0656. The examiner can normally be reached on 11:00 am to 8:00 pm ET Monday-Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623